SANDSTROM, Justice,
concurring in part and dissenting in part.
[¶ 45] I concur in part II of the opinion.
[¶ 46] I concur in the result of part III of the opinion.
[¶ 47] I dissent as to part TV of the opinion. The district court sufficiently explained its reasoning for the property division. That the majority might have distributed the property differently does not equate with “a failure to sufficiently explain,” nor does it justify reversing and remanding the district court. See Ulsaker v. White, 2006 ND 133, ¶24 (Sandstrom, J., dissenting).
[¶ 48] Dale V. Sandstrom